Citation Nr: 0717259	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  98-16 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left knee disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for weight loss, 
including as due to undiagnosed illness.

4.  Entitlement to service connection for headaches, 
including as due to undiagnosed illness.

5.  Entitlement to service connection for a disability 
characterized as diminished sex drive, including as due to 
undiagnosed illness.

6.  Entitlement to service connection for a sleep disorder, 
including as due to undiagnosed illness. 


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the Ohio Army National Guard 
from 1988 to 1997; he served an initial period of active duty 
for training (ACDUTRA) from November 1988 to April 1989.  He 
was subsequently called to active duty and served from 
November 1990 to July 1991, including three-and-a-half months 
in Southwest Asia.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The Board remanded 
the case for additional development in June 2004; the case 
has now been returned to the Board for appellate review.

The issues of entitlement to service connection for 
headaches, weight loss, a disability characterized as 
diminished sex drive and a sleep disorder, to include as due 
to an undiagnosed illness, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of ankylosis of the left knee or of 
recurrent subluxation or lateral instability in the left 
knee.

2.  There is no evidence of limitation of flexion to 30 
degrees in the left knee or of limitation of extension to 15 
degrees in the left knee.

3.  The medical evidence reflects that the appellant has been 
diagnosed with post-traumatic stress disorder (PTSD).

4.  The appellant's PTSD is due to his active military 
service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5256-5261 (2006).

2.  The veteran has PTSD that is the result of disease or 
injury incurred during active military service, and the 
criteria for a grant of service connection are met.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
service connection and increased rating claims by 
correspondence dated in June 2003, and March 2005.  These 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  In those 
letters, the RO informed the appellant about what was needed 
to establish entitlement to an increased rating and what was 
needed to establish entitlement to service connection.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The appellant was provided the content-complying notice to 
which he was entitled."  Pelegrini v. Principi, 18 Vet. App. 
112, 122 (2004).  Consequently, the Board does not find that 
any late notice under the pertinent law requires remand to 
the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's VA inpatient and 
outpatient medical records.  

The appellant was afforded VA medical examinations.  38 
U.S.C.A § 5103A(d); Charles v. Principi, 16 Vet. App. 370 
(2002).  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO advised the 
appellant of such information relating to effective dates and 
disability ratings in correspondence dated in April 2006.

The appellant was also provided with notice as to the 
clinical evidence necessary to establish an increased rating 
and service connection, as well as the assistance VA would 
provide.  Proceeding with this case in its current procedural 
posture would not therefore inure to the appellant's 
prejudice.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Increased rating claim

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The knees are considered major joints.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  There was a finding that of additional 
limitation in the left knee from pain, fatigue, weakness or 
lack of endurance following repetitive use was not observed 
in the report of the October 2006 VA examination.

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In April 1997, the appellant underwent a VA joints 
examination.  On physical examination, there was no swelling, 
deformity or ligamentous instability.  There was tenderness 
to palpation.  The appellant demonstrated a range of left 
knee motion from zero to 140 degrees.  The circumference of 
the left thigh was two centimeters less than that of the 
right thigh.  

The appellant subsequently underwent another VA joints 
examination in February 1998; radiographic examination 
revealed some narrowing of the medial joint compartment.  The 
appellant complained of left knee pain off and on and 
reported the use of pain medication.  On physical 
examination, there was no inflammation.  There was mild 
tenderness to palpation.  The appellant exhibited a range of 
motion of the left knee from zero to 90 degrees; this motion 
was accomplished with pain.  The appellant walked with a 
slight limp on the left.

VA treatment records dated in 1998 indicate that the 
appellant was ambulatory with a very slight left limp.  Range 
of motion in the left knee was slightly decreased for flexion 
and extension.  There was no swelling.  The knee was tender 
to palpation.

The appellant underwent another VA joints examination in 
January 1999; he complained of swelling and locking in the 
left knee.  He also complained of pain and weakness in the 
knee.  He reported that he experienced flare-ups two to three 
times per week.  The appellant denied dislocations and 
recurrent subluxation.  On physical examination, the 
appellant favored his left knee on ambulation.  The knee was 
tender to palpation.  Varus and valgus stress testing was 
normal.  The appellant exhibited a range of left knee motion 
from zero to 130 degrees.  

VA treatment records dated between 1998 and 2006 do not 
contain notations showing extensive complaints of problems 
with the knee.  Nor do these records demonstrate much 
treatment for the left knee disability.

In October 2006, the appellant underwent another VA joints 
examination; the examiner reviewed the claims file.  The 
appellant complained of knee pain and said that he 
occasionally used an elastic knee brace.  He said that he 
experienced flare-ups of symptoms after prolonged standing.  
On physical examination, there was tenderness along the 
medial joint line and patellar region.  The appellant's knee 
was stable to varus and valgus stress.  There was some mild 
femoral crepitus.  The appellant exhibited a range of motion 
from zero to 140 degrees, with pain at 140 degrees.  There 
was no evidence of pain, weakness, lack of endurance, fatigue 
or incoordination with repetitive motion.  Radiographic 
examination revealed arthritic-type changes.  The clinical 
assessment was early degenerative arthritis.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5260, 
flexion limited to 45 degrees is rated as 10 percent 
disabling.  Under Diagnostic Code 5261, extension limited to 
10 degrees is rated as 10 percent disabling.  A 20 percent 
evaluation for limitation of motion of the knee is assigned 
where extension is limited to 15 degrees or flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.

Normal extension of the knee is to zero degrees.  38 C.F.R. 
§ 4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant has demonstrated 
some limitation of extension and flexion in the left knee.  
Pain was shown at the endpoint of motion.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
loss of extension and flexion, and which is expected during 
flare-ups or with increased use, and the degree of pain he 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In this case, chronic pain was 
reported.  Slight muscle atrophy of the thigh has been 
demonstrated.  There is no clinical evidence of any muscle 
spasm.  However, crepitus was demonstrated clinically in the 
left knee.  The objective medical evidence does show findings 
of slight limitation of motion, as well as complaints of pain 
and pain on use.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation and pain are 
findings that could limit the appellant's functional ability; 
thus continuation of the current 10 percent evaluation is 
warranted.  However, the evidence of record does not support 
a rating in excess of 10 percent for the left knee 
disability.  

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  The clinical 
evidence of record does not contain any findings of laxity or 
instability of the left knee.  Therefore, Diagnostic Code 
5257 is not for application.  Thus, the current 10 percent 
rating for the left knee is based on the functional 
limitations described in the absence of instability and 
subluxation.  In the absence of such additional and separate 
disability, a separate or higher rating is not in order.



There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Nor is there any medical evidence of 
ankylosis.  Therefore Diagnostic Codes 5258 and 5256 are not 
for application.

It is again noted that the continued 10 percent rating for 
the left knee is assigned based on the crepitation and 
limitation of motion and complaints of pain that are 
evidenced.  No subluxation or instability has been 
demonstrated in the left knee.  While X-rays have confirmed 
the presence of arthritic changes in the left knee, a 
separate rating would not be warranted in this case because 
the limitation of motion has already been considered in the 
rating assigned.

Notwithstanding the above discussion, a rating in excess of 
the assigned 10 percent schedular evaluation for the 
appellant's left knee disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

There is no evidence that the appellant's service-connected 
left knee disability addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluation in 
this case is inadequate.  As discussed above, there are 
higher ratings for knee disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for his 
service-connected left knee disability at issue since 1998, 
and he has not demonstrated marked interference with 
employment due to the left knee impairment.  

There is no objective evidence of any symptoms due to the 
appellant's service-connected left knee disability at issue 
that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

There is no objective evidence of any symptoms due to the 
appellant's service-connected left knee disability that are 
not contemplated by the rating criteria.  Consequently, the 
Board concludes that referral of this case for consideration 
of the assignment of extraschedular ratings is not warranted.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  (When evaluating an 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

In view of the foregoing, the Board is unable to identify a 
basis on which to grant an evaluation in excess of 10 percent 
for the appellant's left knee disability.  Because the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is inapplicable.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B.  Service connection claim - PTSD

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease, or injury and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
osteoarthritis may be presumed to have been incurred in 
service if they become manifest to a degree of 10 percent or 
more within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of 
a stressor is a medical determination and is presumed by a 
medical diagnosis of PTSD.  Id.  The occurrence of a stressor 
is an adjudicatory determination.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304.  

The appellant maintains that he has PTSD which is related to 
his active service.  The appellant has submitted written 
statements in which he avers that he was exposed to SCUD 
missiles passing overhead, that he participated in the 
capture of enemy soldiers and that he observed dead, burnt 
bodies as his unit traversed the battlefield.  The appellant 
contends that his current psychiatric condition, whether 
diagnosed as depression/depressive disorder or PTSD, is 
related to those incidents of service.  He has reported 
symptoms of flashbacks, nightmares, anxiety, irritability, 
depression, lack of energy and thoughts of suicide.  

Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).

The first element of service connection for PTSD is medical 
evidence diagnosing the condition.  A March 1998 consultation 
report indicates that the appellant had depression and 
irritability related to recent substance cessation and that 
it was clinically not possible to diagnose PTSD at that time.  
A February 1999 VA mental health clinic intake report 
includes a diagnosis of PTSD, chronic.  In August 2002, a VA 
social worker concluded that the appellant had PTSD related 
to his Saudi experiences.  In November 2002, a VA 
psychiatrist diagnosed PTSD.  However, other VA psychiatric 
examinations and evaluations by the appellant's treating 
health care providers have resulted in diagnoses of 
pathologies other than PTSD.  

In any case, if a veteran has received a diagnosis of PTSD 
from a competent medical professional, VA must assume that 
the diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen, 
153. VA can only reject such a diagnosis on a finding that 
the preponderance of the evidence is against (1) the PTSD 
diagnosis, (2) the occurrence of the in-service stressor, or 
(3) the connection of the current condition to the in-service 
stressor.  The adequacy of a stressor, sufficiency of 
symptomatology, and diagnosis are all medical determinations.  
Cohen, 143-144.

Further, because interpretative doubt on all material issues 
is to be resolved in the appellant's favor, the Board finds 
him to have been diagnosed with PTSD.  38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that 
under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Even when a physician or other health care professional 
diagnoses the appellant as having PTSD, the Board is still 
not required to grant service connection for PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  Granting of service 
connection is predicated upon the outcome of the remaining 
two analytical steps below.

The second element of service connection is credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  The existence of an event alleged as a "stressor" 
that caused PTSD is an adjudicative, not a medical, 
determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements: (1) a person must have been "exposed 
to a traumatic event" in which the person "experience, 
witnessed, or was confronted with an event or events that 
involved actual death or serious injury, or threat to the 
physical integrity of self or others," and (2) "the person's 
response must have involved intense fear, hopelessness, or 
horror."  Cohen, 141, citing DSM-IV.  The sufficiency of the 
stressor is a medical determination, and adjudicators may not 
render a determination on this point without independent 
medical evidence.  West (Carlton) v. Brown, 7 Vet. App. 70 
(1994).  

When a claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton), 76; 
Zarycki, 98.



The unit records for the appellant's service in Gulf War 
reflect that the 656th Transportation Company traveled 
through battlefield and encountered detritus of an  Iraqi 
Republican Guards unit.  There was massive destruction of 
bunkers and vehicles.  The appellant's unit was involved in 
the apprehension and search of thirty-one Iraqi soldiers.  
Therefore, the Board finds that at least one of the 
appellant's claimed stressors has been verified by competent 
objective evidence of record.

The third element of service connection is a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor.  The medical evidence of 
record indicates that the appellant's PTSD has been causally 
linked to his service in the Gulf War, including one or more 
of the stressors above, on at least one occasion by qualified 
personnel.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany, supra.  

In determining whether service connection is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Based on the above, the Board finds that the evidence is in 
equipoise as to whether the appellant currently has PTSD that 
was incurred as a result of his experiences in Southwest Asia 
in 1991.  Consequently, reasonable doubt should be resolved 
in favor of the appellant and service connection for PTSD is 
granted.


ORDER

An evaluation in excess of 10 percent for the left knee 
disability is denied.

Service connection for PTSD is granted.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case is remanded to 
the RO for action as described below.

This is a case in which only a few of the veteran's service 
medical records are in evidence; the appellant's entrance and 
separation examinations are not of record, nor are the 
complete records from the appellant's service in the Army 
Reserves.  In cases where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist the veteran 
in developing facts pertinent to his claims in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  

While the fact that the veteran's service records are 
presumed to have been destroyed creates no presumption either 
for or against the claim, VA is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  .  Washington v. Nicholson, 19 Vet. App. 362 
(2005); see Cromer v. Nicholson, 19 Vet. App. 215  (2005); 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

The appellant's service medical records are deemed to be 
within the control of the government and should have been 
included in the record in their entirety, if available, as 
they may be determinative of the claims.  Therefore a remand 
is necessary for the purpose of obtaining seeking after such 
records.  See Bell v. Derwinski, 2 Vet. App. 492 (1992).  The 
relevant service medical treatment records from the both the 
Army and the Army Reserves, from approximately 1991 to 1997, 
should be obtained and associated with the claims file.

It is unknown whether the veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  If so, 
complete copies of the medical records upon which that 
disability award was based, as well as any Administrative Law 
Judge decision and the associated List of Exhibits, should be 
obtained.  All of these records should be obtained and 
associated with the claims file.

The record also suggests that the appellant's complete VA 
medical records are not presently of record.  There are 
references in the records currently in evidence to 
examinations by neurologists, but those associated records do 
not seem to be included in the claims file.  These records, 
and those from any other health care provider, need to be 
obtained and associated with the claims file.

Finally, the medical opinion rendered by the VA examiner in 
October 2006 does not address the appellant's claimed weight 
loss condition or his diminished sex drive condition or his 
sleep disorder.  The medical opinion also does not state 
whether or not any one of the appellant's claimed conditions 
is related to a clinical diagnosis of record or whether such 
condition is unrelated to any diagnosed condition of record. 

Sleep disturbances, neurologic signs and symptoms, and 
neuropsychological signs (i.e., possibly involving diminished 
libido) and symptoms are all listed under the presumptive 
provisions of 38 C.F.R. § 3.317(b) as possible manifestations 
of chronic multisymptom illness.  

These considerations require a search for relevant military 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
service connections claims and of what 
part of such evidence he should obtain, 
and what part the AMC/RO will yet attempt 
to obtain on his behalf, including VA 
records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The appellant should also be told to 
provide any evidence in his possession 
pertinent to his claims.  38 C.F.R. 
§ 3.159 (2006).

2.  The AMC/RO should take appropriate 
steps to secure all Army and Army Reserve 
records (from approximately 1990 to 1997) 
or alternative records for the appellant 
through official channels or any other 
appropriate source, including the OH 
Adjutant General, ARPERCEN, the 
appellant's U.S. Army Reserve Unit and 
the appellant.  

These records should be associated with 
the claims file.  If there are no 
records, documentation used in making 
that determination should be set forth in 
the claims file.

3.  The AMC/RO should contact the 
appellant to determine the names, 
addresses, and dates of treatment by any 
physicians, hospitals or treatment 
centers (private or VA) who provided him 
with relevant evaluation or treatment for 
any claimed headache, weight, sex drive 
or sleep disorder after his discharge 
from active duty in 1991.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the AMC/RO 
should contact each physician, hospital, 
or treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the above mentioned claims not already 
of record, including, but not limited to, 
all pertinent VA treatment, including VA 
Vocational Rehabilitation services.  In 
particular, the AMC/RO should obtain the 
VA treatment records from all 
neurological clinic visits, consultation 
requests, imaging reports and the like.  

All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative, if any, should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159.

4.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the AMC/RO 
should schedule the appellant for 
appropriate examinations to determine 
whether the disabilities for which 
service connection is claimed are 
currently manifested, and if so, their 
etiology and onset date.  

All indicated tests and studies should be 
accomplished.  The entire claims file 
should be reviewed by the examiners in 
connection with the examinations.  The 
examiners should adequately summarize the 
relevant medical history and clinical 
findings, and provide detailed reasons 
for their medical conclusions.  An 
opinion should be provided based on 
review of the claims file alone if the 
appellant fails to report for the 
examination.  

The examiners should furnish opinions 
concerning the following:

        a.  Each examiner should describe 
the nature and severity of all relevant 
pathology.  The examiners should opine 
whether any currently manifested 
disorder(s) is related to the appellant's 
active service from December 1990 to 
April 1991.  This should include an 
opinion regarding whether appellant's 
claimed conditions are causally or 
etiologically related to military 
service, including exposure to oil fires 
or other environmental hazard, or to some 
other cause or causes including the aging 
process, restless leg syndrome and/or 
substance abuse.  The examiners should 
state whether there is any evidence that 
the currently diagnosed conditions are 
related to any signs or symptoms the 
appellant experienced during his service 
in 1991.  

        b.  If any condition cannot be 
attributed to a diagnosed illness, the 
appropriate examiner should state whether 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf War 
in 1991, or that the undiagnosed illness 
was caused by a supervening condition or 
event that occurred after the appellant's 
discharge from active service during the 
Gulf War or that the undiagnosed illness 
was the result of some other cause or 
medical condition unrelated to service.

5.  Upon receipt of the reports of the VA 
examiners, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner(s) for corrections or additions.  

6.  After completion of the above, the 
AMC/RO should undertake all other 
indicated appropriate development.

7.  Thereafter, the AMC/RO should 
readjudicate these claims, with 
consideration of the issues of both 
direct and presumptive service 
connection.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the four claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


